boy Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a second Office Action on the Merits. Claims 1, 3-11, 13-14, as amended 16 JUN. 2022, are pending and have been considered as follows:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3-9, and 13-14 rejected under 35 U.S.C. 103 as being unpatentable over PETERSEN US 20200173420 A1 (Petersen) in view of SCHAEFER STEPHAN et al. EP 1544460 A2 (Schaefer).
As per claim 1 Petersen teaches a wind turbine (see "wind turbine", Cl. 30, ln. 2) comprising a tower (see "The assembled tower sections are equivalent to the assembly of monopile and transition piece" [0132]; this is recognized as teaching the at least two hollow elements disclosed are effectively "a tower" as broadly claimed), 
wherein the tower includes, at least one hollow construction (see FIG. 4A; this is recognized as a teaching a "hollow construction" as broadly claimed because the open area is formed between elements 2, 3, and 4) having 
at least two longitudinal hollow elements (monopile 1, transition piece 2, FIG. 1B), 
wherein each of the at least two longitudinal hollow elements has a connection interface (see overlapping regions of 1 and 2, FIG. 1B; these regions are recognized as connection interfaces, as broadly claimed) for connecting the at least two longitudinal hollow elements either by a slip joint (see slip joint, FIG. 1B) connection or by a flange connection, 
wherein: wherein at least one connection interface includes adjacent conical connection interfaces (see "conical", FIG. 1B) that form a slip joint connection, 
wherein at least one intermediate flexible mat-like means (gasket 3, FIG. 1B) is arranged between the adjacent conical connection interfaces, 
However, Petersen fails to explicitly disclose:
wherein at least one connector is guided through the slip joint flange connection from an inner space to an outer space of the wind turbine
the at least one connector guided through the flange connection is a hollow pipe through which a cable is insertable or a hollow pipe through which a liquid is guidable; or
wherein the connector is guided through the mat-like means between the adjacent conical connection interfaces from the inner space to the outer space.  
Schaefer teaches such an ability to guide a connector (see opening 33 FIG. 4 is recognized as the ability to guide a connector) through a flange connection, specifically:
the at least one connector guided through the flange connection is a hollow pipe (walls of opening 33, FIG. 4) through which a cable (line 36, FIG. 4) is insertable.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Petersen by including the flange with an opening and supply line as taught by Schaefer in order to enable electronics to be transmitted about the assembly because doing so would allow power to be transmitted through the slip joint.

As per claim 3 Petersen in view of Schaefer teaches the limitation according to claim 1, and Petersen further discloses wherein the mat-like device (gasket 3, FIG. 1B) extends around the circumference of the connection interfaces (see FIG. 4B; this is recognized as teaching the gasket 3 extends at least somewhat "around the circumference" as broadly claimed), or that the mat-like device comprises two or more mat elements arranged equidistant around the circumference of the connection interfaces. 

As per claim 4 Petersen in view of Schaefer teaches the limitation according to claim 3, and Petersen further discloses wherein the mat-like device extending around the circumference is a conical ring-shaped element (see FIG. 4B; this is recognized as teaching "conical ring-shaped"), or that the mat-like device comprises two or more mat elements arranged in a ring form. 
As per claim 5 Petersen in view of Schaefer teaches the limitation according to claim 2, and Schaefer further discloses wherein the connector (supply line 36, FIG. 4) is either integrated into the mat-like device, or that the connector is arranged in a space or slit between adjacent ends of the mat-like device or of two adjacent mat elements. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Petersen in view of Schaefer by including the connector in —or "integrated into"— the gasket as taught by Schaefer in order to allow the gasket to mate with the elements.

As per claim 6 Petersen in view of Schaefer teaches the limitation according to claim 5, and Schaefer further discloses wherein the connector (supply line 36, FIG. 4) comprises a cable, which either is directly inserted (see "inserted" FIG. 4) in the mat-like device or in a channel formed in the mat-like device or in the space or slit, or that the connector comprises a hollow pipe is integrated in the mat-like device or in the space or slit. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Petersen in view of Schaefer by including the connector directly inserted in a channel formed in the gasket as taught by Schaefer in order to allow the gasket to mate with the elements.

As per claim 7 Petersen in view of Schaefer teaches the limitation according to claim 1, and Schaefer further discloses wherein the outer diameter of the connector (supply line 36, FIG. 4) of the cable or the pipe is smaller than the thickness of the mat-like device (see relative dimensions of 36 and 31a, FIG. 4). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Petersen in view of Schaefer by including the relative dimensions of the supply line and the mat as taught by Schaefer in order to allow the gasket to mate with the elements.

As per claim 8 Petersen in view of Schaefer teaches the limitation according to claim 1, and Schaefer further discloses the connection interfaces are respective flanges (see 31b, 31a, FIG. 4) arranged at each of the elements, extending into the inner of the respective element, and that in at least one of the flanges a channel (opening 33 FIG. 4) is provided for accommodating the connector. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Petersen in view of Schaefer by modifying the hollow elements to include a flange with at least one including an opening as taught by Schaefer in order to allow a connective device to extend through the flange and thereby transmit electricity about the assembly.
 
As per claim 9 Petersen in view of Schaefer teaches the limitation according to claim 8, and Schaefer further discloses the channel extends in a radial direction through the flange (see "radial" left to right extension of 33, 36, FIG. 4). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Petersen in view of Schaefer by modifying the hollow elements to include a channel extending as claimed as taught by Schaefer in order to allow a connective device to extend through the flange and thereby transmit electricity about the assembly.

As per claim 13-14 Petersen in view of Schaefer teaches the limitation according to claim 5, and (Cl. 13) Schaefer further discloses the connector is embedded in a seal ("arranged in the groove and sealed with, for example, silicone" p. 5, translation attached; see highlight) provided in the space or slit or the channel; and (Cl. 14) Schaefer further discloses the connector is fixed by a glue ("arranged in the groove and sealed with, for example, silicone" p. 5, translation attached; see highlight; note silicone can be provided as silicone glue). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Petersen in view of Schaefer by including the connector embedded and sealed or glued in a channel formed in the gasket as taught by Schaefer in order to allow the gasket to mate with the elements.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Petersen in view of Schaefer as applied to claim 8 above, and further in view of Garcia Maestre et al. US 9175492 B2 (Garcia).
As per claim 10 Petersen in view of Schaefer teaches the limitation according to claim 8, but fails to explicitly disclose:
the channel is a groove, which is open to the adjacent flange.
Garcia teaches a groove capable of housing the cables, specifically:
the channel is a groove ("grooves to house some tensioning cables (7)" 5:66). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Petersen in view of Schaefer by substituting grooves in place of the channel to transmit the cables as taught by Garcia as an obvious design choice in order to extend cables through the device.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Petersen in view of Schaefer, Garcia as applied to claim 10 above, and further in view of GREVE JEPPE et al. EP 3088637 A1 (Greve).
As per claim 11 Petersen in view of Schaefer, Garcia teaches the limitation according to claim 10 but fails to explicitly disclose:
in only one flange a groove is provided, which is covered by the adjacent flange, or that each flange is provided with a groove, while both grooves complete each other to a larger channel.
Greve teaches this "complete each other" relationship, specifically:
in only one flange a groove is provided, which is covered by the adjacent flange, or that each flange is provided with a groove, while both grooves complete each other to a larger channel (FIG. 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Petersen in view of Schaefer, Garcia by including the grooves in a mating location as taught by Greve in order to form a channel.

Response to Arguments
Applicant's arguments filed 16 JUN. 22 have been fully considered but they are not persuasive..
As per the argument (p. 6):
The Examiner relies on the opening 33 of Schaefer as teaching a hollow pipe… However, the opening 33 is also relied upon as teaching the at least one connector
the Examiner submits walls of opening 33 is cited herein as teaching a pipe wherein one connector is capable of being guided therethrough.
A pipe is known as a narrow conduit cable of allowing a long narrow element —such as a supply line— to extend therethrough.

As per the argument (p. 7):
The gasket 3 of Petersen is "further preferably adapted for formfitting to the bottom part of a transition piece" (Petersen   [0105]) and "may act as a seal between the monopile and transition piece." (Petersen   [0058]). There is no teaching or suggestion in Petersen that any connector may be guided through the gasket 3 between for example the monopile 1 and transition piece 2, see e.g. Petersen Fig. 1A and 1. Accordingly, claim 1 is not obvious and unpatentable in view of Petersen in further view of Schaefer because the combination of cited references fail to teach or render obvious each and every element of claim 1.
the Examiner submits Schaefer can teach the ability to guide a cable through a narrow element. Claim 1 requires a tower of hollow construction with the provision of enabling a narrow element to be passed through the connection interface. Petersen teaches a tower. Schaefer enables allowing a narrow element to pass through a connecting area. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635